                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JASON DUANE EMERY                                                                  PLAINTIFF
ADC #510514

v.                              Case No. 4:18-cv-00636-KGB

STITH, SATP Supervisor,
Wrightsville Unit, et al.,                                                       DEFENDANT

                                           ORDER
       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 29). No objections have been filed, and the time for filing

objections has passed. The Court adopts the Recommended Disposition as its findings in all

respects (Id.). Accordingly, the Court grants defendants’ motion for summary judgment on

exhaustion and dismisses without prejudice plaintiff Jason Duane Emery’s claims for failure to

exhaust his administrative remedies (Dkt. No. 16).

       So ordered this the 29th day of August 2019.



                                                      _____________________________
                                                      Kristine G. Baker
                                                      United States District Judge
